DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 07/07/2021. As directed by the amendment: claims 1, 8, 17, and 18 has/have been amended, claims 7 has/have been  cancelled, and new claims 21-22 has/have been added.  Thus, claims 1-6 and 8-22 are presently pending in this application.

Response to Arguments
Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive for the reasons below.  The rejection of claims 1-3 under 35 U.S.C. § 103 as unpatentable over Burias in view of Ognjanovski et al. is maintained. 	
On pages 7-8 of the remarks, applicant argues that the examiner failed to establish obviousness of the claims because Burias teaches away from the combination of Burias and Ognjanovski as stated in the rejection. For the purposes of determining patentability under 35 U.S.C. § 103, MPEP § 2143.01(I) addresses that the prior art suggestion of the claimed invention is not necessarily negated by desirable alternatives in the prior art. MPEP § 2123 additionally demonstrates that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure of non-preferred embodiments. As explained in the attorney’s response, Burias teaches 
The instant office action has been made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Burias (FR 3073031) in view of Ognjanovski et al. (US 201//0132905)
Burias discloses a closing device (26) for a gas-conducting conduit, wherein the closing device comprises a base body (main portion of 12 around axis A, fig. 11) extending between a first connecting side (one end of 12 along axis A) with a first opening and a second connecting side (other end of 12 along axis A) with a second opening, wherein the connecting sides each extend in a width direction and a height direction (as seen in fig. 10) and are spaced apart from one another by a circumferential frame (intermediate portion of 12 between open ends) which forms a jacket of the base body, the closing device further comprising a plurality of closing elements (28) with a substantially flat extension (28 are flat as seen in figs. 10-11), which are arranged in a working plane extending in the width direction and the height direction (28 lie in plane as seen in fig. 11) and are arranged between the first connecting side and the second connecting side (figs. 11), each of the closing elements being arranged about a pivot axis (B, fig. 11) which is perpendicular to the substantially flat extension, and being pivotable in the working plane so that the closing elements block a flow of gas from the first opening to the second opening in a blocking position (position seen in fig. 9) and allow a free flow of gas from the first opening to the second opening in a flow position 
wherein the base body is cuboidal (as seen in fig. 10, the base body 12 has a square shaped portion);
wherein one of the first connecting side or the second connecting side is rectangular (as seen in fig. 10, the large rectangular portion would be adjacent one of the connecting sides of 12);
wherein the frame extends in sections in a longitudinal direction (intermediate portion of 12 extends along axis A) and the width direction and in the longitudinal direction and the height direction (as see in figs. 10-11, the intermediate of portion 12 has a width and height dimension as well);

wherein the second bounding side (48) is rounded (as seen in figs. 7-9) and a radius of the second bounding side corresponds to the radius of the first opening (as seen in fig. 7, the second rounded surface frames the first opening radius);
comprising a plurality of drive output elements (30), wherein a drive output element (gear teeth) of the plurality of drive output elements is arranged in a rotationally fixed manner on each closing element (30 is formed integrally with the closing element 28, figs. 4-5, [0038]), which is in operative connection with the actuating element (18), so that when the actuating element is displaced, a torque is exerted on the drive output element which pivots the closing element about the pivot axis [0089-0091];
wherein each of the drive output elements (30) has a gear which engages with a toothed rail (50) arranged on the actuating element (18);
wherein the actuating element is configured as a ring (18) having a plurality of recesses (gear teeth 50 create recesses in 18), wherein the drive output elements (30) engage in the recesses (teeth of 30 engage with corresponding recesses between teeth in 18, 50);
wherein the actuating element (portion 98) has a lever (112) which is guided outwards through the jacket of the base body in a slot (112 extending downward through a slot in 12 to attach at D, as seen in fig. 12);
wherein a maximum pivot angle of the closing elements (28) between the flow position and the blocking position is less than 90 (as seen in the movement of 28 in fig. 7 to fig. 9, edge 46 moves less than 90 degrees);

wherein each closing element has a third bounding side (46) of its substantially flat extension, which in the flow position abuts the frame (as seen in fig. 7, side 46 of 28 abuts the frame).
Burias similarly discloses a closing device (figs. 11, 12) for a gas-conducting conduit, wherein the closing device comprises a base body (12) extending between a first connecting side (first end of 12 along axis A) with a first opening and a second connecting side (other side of 12 along axis A) with a second opening, wherein the connecting sides are spaced apart from one another, the closing device further comprising a plurality of closing elements (28), which are arranged in a working plane between the first connecting side and the second connecting side (as seen in fig. 11), each of the closing elements being arranged about a pivot axis (B) and being pivotable in the working plane (as seen in fig. 7-11), wherein each closing element has a first bounding side (44) and a second bounding side (48) which are configured complementary to each other (as seen in fig. 9), so that each closing element in a first position has its first bounding side in the working plane positively locking to a second bounding side of an adjacent closing element and its second bounding side in the working plane positively locking to a first bounding side of a further adjacent closing element (as seen in fig. 9), wherein the closing elements are in operative connection with a common actuating element (18, 98) that can be actuated from outside the base body (by 98 which is attached to, but at least partially outside of 12; alternatively it can be actuated via a cable directly by a user [0114]).

wherein each rotatable blade of the plurality of rotatable blades, comprises: a planar member (28, figs. 7-11) comprising a first surface and a second surface disposed opposite the first surface (as seen in figs. 4-5), the planar member; and a gear wheel 
further comprising: an actuation ring (18) disposed between the first side and the second side of the base body, wherein the actuation ring comprises an inner peripheral surface that has a dimension that is at least a size of the periphery (as seen in figs. 7-11), wherein the actuation ring is rotatable about a center of the aperture and comprises a plurality of gear teeth (50) that physically engage with each gear wheel of the plurality of rotatable blades, wherein the actuation ring comprises a lever arm (linkage 108, 112) that extends from inside the base body (in order to connect to 18 at 120) to an area outside of the outer frame (as seen in fig. 12, 112 extends downward through a slot in 12 to attach at D), and wherein movement of the lever arm from the area outside of the outer frame rotates the actuation ring about the center of the aperture and moves the plurality of teeth relative to each gear wheel of the plurality of rotatable blades moving the plurality of rotatable blades inside the outer frame between the conduit-open position and the conduit-blocking position [0089-0091], wherein the portions that are arranged inside the aperture interlocking with one another in the conduit-blocking position include a concave edge (44) of a first rotatable blade of the plurality of rotatable blades contacting a convex edge (48) of a second rotatable blade of the plurality of rotatable blades.
Burias discloses the invention as essentially claimed, except for wherein the first bounding side has a first beveled edge and the second bounding side has a second beveled edge which are configured complementary to each other so that the first 
Ognjanovski et al. teach a related valve, wherein the closing element (106) has a first side and a second side with a beveled edge (132), for the purpose of facilitating interlacing of adjacent closing elements when they are rotated closed [0021], guiding their movement [0038], and allowing for a more secure sealing between the closing elements.
It would have been obvious to one having ordinary skill in the art to modify the invention of Burias, such that the first bounding side has a first beveled edge and the second bounding side has a second beveled edge which are configured complementary to each other so that the first beveled edge and an adjacent second beveled edge at least partially overlap in the blocking position when viewed along the longitudinal direction, as taught by Ognjanovski et al., for the purpose of facilitating interlacing of adjacent closing elements when they are rotated closed, guiding their movement, and allowing for a more secure sealing between the closing elements.
	Regarding claim 13, Burias discloses the invention as essentially claimed, except for wherein a maximum pivot angle of the closing elements between the flow position and the blocking position is less than 60.  However, one of ordinary skill would understand the pivot angle is a result effective variable dependent upon the shape of the closing element and the number of closing elements.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the maximum pivot angle to be less than 60 based on the selected shape and number of closing elements, such as for the purpose of reducing time to full closure by reducing In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753